Case: 20-10351     Document: 00515784975         Page: 1     Date Filed: 03/17/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                  March 17, 2021
                                  No. 20-10351                     Lyle W. Cayce
                                Summary Calendar                        Clerk


   Vinicio Jesus Garcia,

                                                           Plaintiff—Appellant,

                                       versus

   Darryl Glenn; Deanna McBroom; D. Nash; Kevin Foley,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 2:17-CV-164


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Vinicio Jesus Garcia, Texas prisoner # 1828198, appeals the dismissal
   of his civil rights complaint pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and
   1915A(b)(1) for failure to state a claim. We review the dismissal de novo.
   Legate v. Livingston, 822 F.3d 207, 209-10 (5th Cir. 2016).


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10351      Document: 00515784975            Page: 2   Date Filed: 03/17/2021




                                     No. 20-10351


          Garcia alleged he was denied access to the courts because Darryl
   Glenn and Deanna McBroom failed to supply envelopes he requested and
   because D. Nash and Kevin Foley failed to investigate this denial of supplies.
   To show a denial of his right of access to the courts, a prisoner must allege an
   actual injury—i.e., “that his ability to pursue a nonfrivolous, arguable legal
   claim was hindered.” Brewster v. Dretke, 587 F.3d 764, 769 (5th Cir. 2009)
   (internal quotation marks and citation omitted); see also Christopher v.
   Harbury, 536 U.S. 403, 415 (2002) (explaining that an “underlying cause of
   action” the prisoner wished to litigate “is an element that must be described
   in the complaint, just as much as allegations must describe the official acts
   frustrating the litigation”). As the district court noted, Garcia did not
   identify a cause of action he was hindered from pursuing. That omission “is
   fatal to his claim.” Brewster, 587 F.3d at 769.
          We accordingly AFFIRM the judgment of the district court. The
   district court’s dismissal of Garcia’s action counts as a strike under § 1915(g).
   See Lomax v. Ortiz-Marquez, 140 S. Ct. 1721, 1724-25 (2020); Adepegba v.
   Hammons, 103 F.3d 383, 387 (5th Cir. 1996), abrogated in part on other grounds
   by Coleman v. Tollefson, 135 S. Ct. 1759, 1762-63 (2015). Garcia is WARNED
   that, if he accumulates three strikes, he may not proceed in forma pauperis in
   any civil action or appeal filed while he is incarcerated or detained in any
   facility unless he is under imminent danger of serious physical injury. See
   § 1915(g).




                                          2